NOT RECOMMENDED FOR PUBLICATION
                               File Name: 22a0277n.06

                                       Case No. 21-1750

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                    FILED
                                                                                Jul 13, 2022
                                                   )
YUSEF LATEEF PHILLIPS,                                                     DEBORAH S. HUNT, Clerk
                                                   )
       Plaintiff-Appellee,                         )
                                                   )       ON APPEAL FROM THE UNITED
v.                                                 )       STATES DISTRICT COURT FOR
                                                   )       THE WESTERN DISTRICT OF
ANDREW HINDS,                                      )       MICHIGAN
       Defendant-Appellant.                        )
                                                   )                                   OPINION



Before: GILMAN, GRIFFIN, and THAPAR, Circuit Judges.

       PER CURIAM. An officer may constitutionally shoot a suspect when the officer has

probable cause to believe that the suspect poses an immediate threat of serious physical harm.

Thus, this case boils down to one question: Was Deputy Andrew Hinds justified in shooting Yusef

Phillips? The answer depends on whose version of events you believe. But we can’t resolve

factual disputes on an interlocutory appeal like this one. Rather, we must accept the plaintiff’s

version of the facts and decide only pure legal questions. See Barry v. O’Grady, 895 F.3d 440,

443 (6th Cir. 2018).

       Phillips tells the following story: He and his brother were members of a drug-trafficking

ring. One morning, the brothers picked up a large cocaine shipment and transported it to their

stash house. Unbeknownst to them, a tactical team was waiting to arrest them. The team knew of

the brothers’ criminal history and expected them to be armed and to resist arrest. As the brothers

walked out of the stash house, Deputy Hinds approached them from behind without announcing
Case No. 21-1750, Phillips v. Hinds


himself. Phillips heard a “commotion,” so he turned to see what was happening. Appellee’s Br

5. That’s when Hinds shot him.

       Hinds argues that he announced himself and ordered the brothers to “get on the ground.”

R. 107-1, Pg. ID 555–56. According to Hinds, Phillips failed to comply and made a furtive

movement suggesting that he was armed. But Phillips disputes these assertions. So we must

disregard them for purposes of this appeal.

       Even so, Hinds claims that he is entitled to qualified immunity under Phillips’s telling of

the story. Specifically, he argues that it was not clearly established that shooting Phillips violated

the Fourth Amendment. A violation is clearly established when “every reasonable official would

have understood” the unconstitutionality of the conduct. Rivas-Villegas v. Cortesluna, 142 S. Ct.

4, 7 (2021) (per curiam) (citation omitted). And, as mentioned, an officer can use deadly force

only if a suspect poses an immediate threat of serious physical harm. Tennessee v. Garner,

471 U.S. 1, 11 (1985). So did Phillips pose such a threat?

       Under Phillips’s story, the answer is no. As Phillips tells it, he simply walked out of the

stash house and turned to see the commotion. Although Hinds points to Phillips’s criminal history

and the serious nature of drug trafficking, these facts alone don’t give an officer license to shoot.

The officer needs some additional fact that indicates an immediate threat of serious physical harm.

And turning toward the officer, without more, doesn’t suffice. Indeed, that’s the natural response

when someone hears a commotion behind him. Cf. Sample v. Bailey, 409 F.3d 689, 697 (6th Cir.

2005) (denying qualified immunity when the use of deadly force was based on nothing more than

the suspect’s natural response to an officer’s command).            Thus, this case is materially

indistinguishable from Floyd v. City of Detroit, 518 F.3d 398, 402–03, 409 (6th Cir. 2008)

(denying qualified immunity when the officer shot an unarmed suspect without warning a “split


                                                -2-
Case No. 21-1750, Phillips v. Hinds


second” after seeing him). Given this precedent, qualified immunity doesn’t protect Hinds at this

juncture.

       Sure, there are several disputed facts that could alter the analysis. For example, if Phillips

made a furtive movement or disobeyed Hinds’s command to “get on the ground.” Also relevant

is the positioning of Phillips’s hands, whether he was holding anything, and whether Hinds had a

clear view. Any of these facts—coupled with Phillips’s criminal history and the serious nature of

drug trafficking—might be enough to justify deadly force. But they are all disputed. And the

video, which lacks audio, doesn’t shed light on the matter. So these are questions for a jury. A jury

may ultimately grant Hinds qualified immunity. But under the facts as Phillips presents them, we

may not.

       To be clear, our decision does not restrain officers from appropriately employing deadly

force to protect our communities. Time and again, we have reiterated that an officer may shoot a

suspect if the officer reasonably concludes that the suspect poses an immediate threat of serious

physical injury. See, e.g., Jordan v. Howard, 987 F.3d 537, 543–44 (6th Cir. 2021); Reich v. City

of Elizabethtown, 945 F.3d 968, 979–82 (6th Cir. 2019); Jacobs v. Alam, 915 F.3d 1028, 1040 (6th

Cir. 2019); Mullins v. Cyranek, 805 F.3d 760, 765–69 (6th Cir. 2015); Krause v. Jones, 765 F.3d

675, 680 (6th Cir. 2014); Chappell v. City of Cleveland, 585 F.3d 901, 909–11 (6th Cir. 2009);

Davenport v. Causey, 521 F.3d 544, 551–54 (6th Cir. 2008). But the suspect must indeed pose an

immediate threat. And here, at least under Phillips’s telling of events, Phillips did not.

       We affirm.




                                                -3-